IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-14-00133-CV

                             IN RE TERRY JUSTIN SMITH


                                     Original Proceeding



                              MEMORANDUM OPINION


       Because a protective order is a final, appealable order, relator had an adequate

remedy by appeal even if that remedy is no longer available. See TEX. FAM. CODE ANN.

§ 81.009 (West 2014); In re Tex. Dep't of Family & Protective Servs., 210 S.W.3d 609, 614

(Tex. 2006); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).1

       Accordingly relator’s Petition for writ of Mandamus is denied.




                                               TOM GRAY
                                               Chief Justice


1Smith filed a motion for new trial but we express no opinion about whether the time in which to file a
notice of appeal, or a motion to extend the filing thereof, has expired.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed May 9, 2014
[OT06]




In re Smith                               Page 2